DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cateto et al. (Journal of Applied Polymer Science Vol. 109, 3008-3017, 2008) as evidenced by Li et al. (Biofuel Bioprod. Biorefin. 2018, 1-32).
Considering Claim 21:  Cateto et al. teaches Alcell lignin having an ash content of 0.05 weight percent (Table I), a sulfur content of less than 0.20 percent (Table I), and a hydroxyl content of 5.26 mmol/g (Table III).  Li et al. teaches Alcell lignin as having a number average molecular weight of less than 3,000 (pg. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Separation and Purification Technology 105, 2013, 98-105) in view of Ramos (Quim. Nova. 26(6), 863-871, 2003) and Lourencon (Separation and Purification Technology, 154, 2015, 82-88).
Considering Claims 1, 4-8, 11, 13, 14:  Wang et al. teaches a method for producing lignin comprising pretreating biomass with steam explosion to produce a liquid component comprising solubilized hemicelluloses/carbohydrate fraction and a solid component comprising the cellulose component and the lignin component (Section 2.2); separating the liquid component from the solid component by filtration (Section 2.2); treating the solids with sodium hydroxide to an alkaline pH/at least 8 to solubilize the lignin fraction and precipitate the cellulose/carbohydrate fraction (Section2.2); separating the lignin fraction from the cellulose fraction by filtration (Section 2.2.); treating the solubilized lignin fraction with an acid to precipitate a fraction of the lignin preparing a liquid fraction comprising solubilized lignin (Fig. 1); separating the precipitated and solubilized lignin fractions by centrifugation (Fig. 1); and acidifying the solubilized lignin fraction to a pH of 4.0 to precipitate a reactive lignin fraction (Fig. 1).
	Wang et al. does not teach the presence of an acid during the steam explosion.  However, Ramos teaches adding an acid during steam explosion (pg. 865).  Wang et al. and Ramos are analogous art as they are concerned with the same field of endeavor, namely the fractionation of biomass through steam explosion and alkaline treatment.  It would have been obvious to a person having ordinary skill in the art to have used the acidic steam explosion of Ramos in the process of Wang et al., and the motivation to do so would have been, as Ramos suggests, it allows for higher yields of lignin during the subsequent alkaline extraction (pg. 865).
	Wang et al. does not teach the pH of first lignin precipitation as being greater than 7.  However, Lourencon teaches a lignin precipitation process where the first lignin precipitation occurs 
Considering Claim 2:  Wang et al. does not teach the pretreating step as occurring or less than 30 seconds.  However, Ramos teaches a steam pretreatment apparatus with a retention time of 2 to 8 seconds (pg. 865-866).  It would have been obvious to a person having ordinary skill in the art to have used the apparatus of Ramos in the process of Wang et al., and the motivation to do so would have been, as Ramos suggests, it allows for continuous production of the steam exploded biomass (pg. 865-866).
Considering Claim 9:  Wang et al. teaches the first lignin component as being solubilized in water/a solvent (Section 2.2).
Considering Claim 12:  Wang et al. teaches the reactive lignin as being recovered by centrifuge (Fig. 1).  
Considering Claim 15:  Wang et al. teaches the acid as being hydrochloric acid (Section 2.5).
Considering Claim 16:  Wang et al. teaches preparing a high value product/bioproduct from the lignin (Conclusion).
Considering Claim 19:  Wang et al. teaches the biomass as being corn stalks/stover or lignocellulosic material (Abstract).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Separation and Purification Technology 105, 2013, 98-105) in view of Ramos (Quim. Nova. 26(6),  as applied to claim 1 above, and further in view of Guragain et al. (Bioenerg. Res. (2016) 9:643–655).
Considering Claims 9 and 10:  Wang et al., Ramos, and Lourencon collectively teach the process of claim 1 as shown above.
	Wang et al. does not teach using an organosolv solvent.  However, Guragain et al. teaches using organic solvents in an alkaline pretreatment step to remove lignin from biomass (Abstract).  Wang et al. and Guragain et al. are analogous art as they are concerned with the same field of endeavor, namely lignocellulose biomass pretreatment.  It would have been obvious to a person having ordinary skill in the art to have used the organic solvents of Guragain et al. in the process of Wang et al., and the motivation to do so would have been, as Guragain et al. suggests, to provide good quality lignin and allow for improved hydrolysis efficiency for cellulose (Abstract).  

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Separation and Purification Technology 105, 2013, 98-105) in view of Ramos (Quim. Nova. 26(6), 863-871, 2003) and Lourencon (Separation and Purification Technology, 154, 2015, 82-88) as applied to claim 1 above, and further in view of Mancera et al. (Polymer Degradation and Stability, 95, 2010, 470-476).
Considering Claims 17 and 18:  Wang et al., Ramos, and Lourencon collectively teach the process of claim 1 as shown above.
	Wang et al. does not teach decolorizing the reactive lignin.  However, Mancera et al. teaches treating a precipitated lignin with hydrogen peroxide (Abstract).  Wang et al. and Mancera et al. are analogous art as they are concerned with the same field of endeavor, namely lignin isolated from biomass.  It would have been obvious to a person having ordinary skill in the art to have treated the composition of Wang et al. with hydrogen peroxide, as in Mancera et al., and the motivation to do 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767